ON MOTION FOR REHEARING.
PER CURIAM.
There is nothing new in the motion for rehearing in this case, with one exception. It goes over the questions argued at length by counsel in oral argument and in brief on file, all of which were fully gone over and considered by the court in the preparation of the opinions herein. The suggestions in support of the motion do urge, contrary to the argument of the distinguished counsel who- closed the case for relator, that they never claimed that the Secretary of State was other than a ministerial officer. The argument was public and the opinion properly quoted counsel. In fact the cases relied upon were along the line that the Secretary of State was a part of-the Legislature. There is, as above indicated,' hut one new subject. The suggestions, for what purpose we know not, urge that if this proposed amendment is in fact- not an amendment hut a legislative act, then the present proposed Prohibition Amendment- is fatally defective. The proposed Prohibition Amendment has nothing to do with this case; no one has questioned the validity of that amendment; it is not before the court; however, it may be added that the question of prohibition is a subject-matter for amendment to the Constitution, as well as a subject-matter for the statutes, and we apprehend that possibly those interested have seen to it that the proposed measure was constitutional in character rather than legislative. In other words, the sale of liquor may be regulated permanently or temporarily. Where the sale is prohibited by law, the law passed by one Legislature may be repealed by the next. This in one sense gives the temporary or legislative, character. .When prohibited by the Constitution or organic law, it has a degree of permanency. It prohibits» *453later legislative action. It remains so until the makers of the organic law again speak.
Not so • with the alleged amendment now before us. Its temporary character is written upon its face. In fact, as stated in the opinions, it is not and cannot be construed as a constitutional amendment.
This suggestion about the proposed Prohibition Amendment being the only new matter, the motion for rehearing should be and is overruled.
Fox, G. J., and Gantt, Burgess and Graves, JJ., concur in the foregoing; Lamm, J., dissents; Woodson, J., still adheres to views expressed in the opinion by him filed, and expresses no further opinion; Valliant, J., absent.